Purchase and Sale Agreement CRAWFORD & BOURBON COUNTIES, KANSAS This Agreement made February 18th, BETWEEN: GALAXY ENERGY INC., a body corporate, registered to carry on business in the State of Kansas and having an office in the town of Stigler, Okalahoma (hereinafter called the “Transferor”) - and - JAYHAWK ENERGY INC., a body corporate, registered to carry on business in the State of Colorado and having an office in the town of Broomfield (hereinafter called the “Transferee”) Whereas Transferor wishes to sell and the Transferee wishes to purchase the Assets, the Parties agree as follows: 1. Definitions (a) “Closing Date” means 3:00 p.m. on March 31st, 2008, or such other time and date as may be agreed upon in writing by the Parties. (b) “Effective Date” means March 1, 2008. (c) “During the date of closing March 31, 2008 & time forward the revenue & expenses are all eligible to thee Transferee. 2. Schedules The following Schedules are attached hereto and made part of this Agreement: (a) Schedule “A”, which is the Land Schedule, and identifies: (i) the Lands; (ii) the Leases; 1 (iii) any other agreements, documents or data that are relative to the wells, properties, lands & surface equipment; (iv) any encumbrances; (v) any Rights of First Refusal; (vi) production sale agreements; (vii) other agreements, penalties or restrictions by contract on the use of the Assets required to be included in the Land Schedule under the definition of Permitted Encumbrances or the definition of Title and Operating Documents; (viii) any Facilities required to be included in the Land Schedule under the definition of Facilities, any other Tangibles described in Paragraph (c) of the definition of Tangibles and any assets otherwise falling within the definition of Tangibles that are specifically excluded therefrom; and (ix) the Wells; (x) any lawsuits and claims; (xi) any default notices; (xii) any outstanding AFE’s; (xiii) any knowledge of environmental matters of the Property Transfer Procedure; (xiv) any areas of mutual interest; and 2 3. Purchase and Sale (a) The Transferor agrees to dispose of the Assets to the Transferee and the Transferee agrees to purchase the Assets from the Transferor on the terms and conditions set forth in this Agreement. (b) The purchase price for the assets listed below. (i)To Petroleum and Natural GasRights. (ii)6500 Acres Of Leases. (iii)6” Gas Pipeline (iv)Easements of pipeline. (v)All existing 34 wells. (vi)22,000’ x 4” of SDR 11 stock pipe. (vii) De-hy,Compressor & all equipment on all wellsremainas per February, 08, 2008 lease visit. (ii) Cash $ 1,000,000.00 (iii) JAYHAWK ENERGY Stock $ 1,000,000.00 Total $2,000,000.00 (c) The Transferee will pay the Purchase Price to the Transferor as follows: (i) the delivery of ten percent (10%) of the Cash Purchase Price, representing a Deposit towards the Purchase Price, payable upon request anytime prior to Closing Date March 31st. (ii) at Closing, the delivery of the remainder of the Purchase Price (ie. the Purchase Price less the Deposit). In witness whereof the Parties have duly executed this Agreement. GALAXY ENERGY INC. Per: Per: JAYHAWK ENERGY INC. Per: Per: This is the execution page of that certain Purchase and Sale Agreement dated February 18, 2008 between GALAXY ENERGYINC., as Transferor and JAYHAWK ENERGY INC., as Transferee. 3 “Exhibit A” Galaxy Leases Held By Production County: Bourbon Twp 26S Range 23E Section 26 Description: W/2SW & W/2NW less tract Acres: Lessor: Leon Vernard Fry Twp 27S Range 23E Section 2 Description: N/W less right away Acres: Lessor: David Schwalm Twp 27S Range 23E Section 14 Description: S/2 NW Acres: 79 Lessor: Dennis Fry Twp 27S Range 23E Section 14 Description: S/W less right away Acres: Lessor: Stephen Parker Trust Twp 27S Range 23E Section 15 Description: S/E less right away Acres: Lessor: Hervey/Ricci County: Crawford Twp 27S Range 23E Section 26 Description: S/E Acres: Lessor: Alvin Schamberger Twp 27 Range 23 Section 26 Description: S/W Acres: Lessor: Ivan Pearson 4 Twp 27S Range 23E Section 27 Description: NE & E/2 NW less tract & SW Acres: Lessor: Kevin O’Brien Twp 27S Range 23E Section 34 Description: NE less right away Acres: Lessor: Janis Schiefelbein Twp 27S Range 23E Section 35 Description: SW less right away Acres: Lessor: Greg Shireman Twp 28S Range 23E Section 3 Description: NE Acres: Lessor: Bus Strobel Twp 28S Range 23E Section 7 Description: W/2 less NE-NW Acres: Lessor: William Segebartt Twp 28S Range 23E Section 11 Description: SW Acres: Lessor: Robert Gladson Twp 28S Range 23E Section 13 Description: W/2 NE & E/2 N/2 NW Acres: Lessor: Robert Gladson Twp 28S Range 23E Section 13 Description: S/2 NW & NW SE & SW SE Acres: Lessor: Chris Senecaut 5 Twp 28S Range 23E Section 14 Description: SW NE & NW SE & SW SE Acres: Lessor: Nelson Anderson Twp 28S Range 23E Section 17 Description: E/2 less right away Acres: Lessor: Don Ralph Twp 28S Range 23E Section 23 Description: NW Acres: Lessor: Don Ralph Twp 28S Range 23E Section 24 Description: W/2 NE Acres: 80 Lessor: Nelson & Tony Anderson Twp 28S Range 23E Section 24 Description: W/2 less tract Acres: Lessor: Nelson Anderson Twp 28S Range 23E Section 26 Description: NW less tract Acres: Lessor: Lawrence Karhoff Twp 28S Range 23E Section 34 Description: NW less tract Acres: 78 Lessor: Krog Trust Twp 29S Range 23E Section 3 Description: NE & E/2 SE Acres: Lessor: Twylet Enterprises 6 Twp 29S Range 23E Section 12 Description: E/2 NE Acres: 80 Lessor: Richard Murphy Galaxy Leases Not Held By Production County: Bourbon Twp 27S Range 21E Section 23 Description: SE/4 less right away Acres: Lessor: Charles Shireman Twp 27S Range 21E Section 24 Description: W/2 SW & SE SW less right away Acres: Lessor: Charles Shireman County: Crawford Twp 27S Range 21E Section 25 Description: NW less right away Acres: Lessor: Charles Shireman Jr Twp 27S Range 21E Section 25 Description: S/2 less right away Acres: Lessor: Roger Shireman Twp 27S Range 21E Section 26 Description: NE less right away Acres: Lessor: Charles Shireman Jr Twp 27S Range 21E Section 36 Description: S/2 NW less right away Acres 80 Lessor: Roger Shireman 7 Twp 27S Range 21E Section 36 Description: N/2 NW less right away Acres: 80 Lessor: John Shireman County: Bourbon Twp 27S Range 22E Section 11 Description: S/2 SE less right away Acres: 80 Lessor: Greg Harris Twp 27S Range 22E Section 14 Description: NW SE less right away Acres: 40 Lessor: Greg Harris Twp 27S Range 22E Section 21 Description: N/2 SE less tract Acres: 75 Lessor: Gary Gier Twp 27S Range 22E Section 22 Description: W/2 SW less right away Acres: 78 Lessor: Gary Gier County: Neosho Twp 28S Range 21E Section 3 Description: S/2 NE Acres: 80 Lessor: Roger Shireman County: Crawford Twp 27S Range 22E Section 25 Description: NW & W/2 NE & S/2 less right away Acres: Lessor: William Segebartt 8 Twp 27S Range 22E Section 25 Description: E/2 NE less right away Acres: 79 Lessor: J.T Grain (Troike) Twp 27S Range 22E Section 26 Description: S/2 NE & NE NW SE Acres: 91 Lessor: Bernard O’Brien Twp 27S Range 22E Section 26 Description: NE SE & E/2 SE SE & tract Acres: 64 Lessor: Donna Harris Twp 27S Range 22E Section 26 Description: NW NW & SW NW & W/2 SW Acres: Combined from above Lessor: Donna Harris Twp 27S Range 22E Section 26 Description: less tracts & right away Acres: Lessor: Douglas Harris Twp 27S Range: 22E Section 27 Description: E/2 SE less right away Acres: 81 Lessor: Douglas Harris Twp 27S Range 22E Section 29 Description: N/2 SW less right away Acres: 81 Lessor: Larry Long Twp 27S Range 22E Section 33 Description: S/2 NE Acres: 80 Lessor: Gary Gier 9 Twp 27S Range 22E Section 34 Description: E/2 NE & SW & S/2 SE less right away Acres: Lessor: William Segebartt Twp 27S Range 22E Section 35 Description: S/2 NW & SW & N/2 NW less tract Acres: Lessor: William Segebartt Twp 27S Range 22E Section 35 Description: SE SE less right away Acres: 39 Lessor: James Ruff Galaxy Easements County: Bourbon Twp 26S Range 23E Section 26 Description: W/2 W/2 Grantor: Leon Vernard Fry Twp 26S Range 23E Section 35 Description: SW SW Grantor: Pat Vincent Twp 26S Range 23E Section 35 Description: W/2 W/2 Grantor: Glenn Oberst Twp 27S Range 23E Section 2 Description: NW Grantor: David Schwalm Twp 27S Range 23E Section 2 Description: SW Grantor: Jetta Heaton 10 Twp 27S Range 23E Section 2 Description: Highway Crossing Permit Grantor: Kansas Dept Of Transportation Twp 27S Range 23E Section 11 Description: NW Grantor: Mary Westcoat Twp 27S Range 23E Section 11 Description: SW SW Grantor: Leon Vernard Fry Twp 27S Range 23E Section 11 Description: Highway Crossing Permit Grantor: Dept Of Transportation Twp 27S Range 23E Section 14 Description: S/2 NW Grantor: Dennis Fry Twp 27S Range 23E Section 14 Description: SW Grantor: Stephen Parker Trust Twp 27S Range 23E Section 23 Description: SW Grantor: Ferdinand Gobl III Twp 27S Range 23E Section 23 Description: NW Grantor: Jerry Gobl County: Crawford Twp 27S Range 23E Section 26 Description: NW Grantor: Ivan Pearson 11 Twp 27S Range 23E Section 26 Description: W/2 NW Grantor: Kevin O’Brien Twp 27S Range 23E Section 35 Description: NW Grantor: Fred Gobl Twp 27S Range 23E Section 35 Description: SW Grantor: Greg Shireman Twp 28S Range 23E Section 2 Description: NW Grantor: Billie Hamilton Twp 28S Range 23E Section 2 Description: W ¾ of SW Grantor: Sharon Goodwin Twp 28S Range 23E Section 10 Description: S/2 SE Grantor: Jason Johnson Twp 28S Range 23E Section 10 Description: N/2 SE Grantor: Vernon Ulbrich Twp 28S Range 23E Section 15 Description: E/2 Grantor: James Troike Twp 28S Range 23E Section 23 Description: NW Grantor: Don Ralph Twp 28S Range 23E Section 26 Description: NW Grantor: Lawrence Karhoff 12 Twp 28S Range 23E Section 26 Description: SW Grantor: Patsy DeLange Assets 16mile x 6.0” x 150psi MOP group pipeline (Poly) 400Mcf x 3phase gas compressor 2- H2s scrubbers Dehydration 34-wells (7-producing) 22,000’ (Feet) Stock 4.0” x 150psi MOP pipeline (Poly) Various production packages (Seperator, meter run, tanks & chart recorders) Well Descriptions WELLSLEASE NAME #26 –1L.Fry #26-2L.Fry #2-1Schwalm #14-1D.Fry #14-1Schamberger #27-1K.
